DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vazquez (US 20110031765 A1).
Regarding claim 1, Vazquez teaches a motor vehicle latch for a motor vehicle side-door, the motor vehicle latch comprising: a latch plate (20); and a locking mechanism mounted on the latch plate, said locking mechanism consisting of a catch (11) and at least one pawl (12), said latch plate having an inlet jaw for a latch holder that enters therein and interacts with the locking mechanism (fig. 1), and a circumferential flange (annotated fig. 1) configured to reinforce the inlet jaw, wherein the flange has at least one interruption portion (annotated fig. 1) which completely or partially reduces an installation height of the flange to compensate for deformations of the latch plate caused by tensile forces.
Regarding claim 2, Vazquez teaches the motor vehicle latch of claim 1, wherein the flange has two interruption portions (annotated fig. 1).  
Regarding claim 3, Vazquez teaches the motor vehicle latch of claim 2, wherein the two interruption portions are spaced by a distance greater than a penetration depth thereof in the flange (annotated fig. 1, the examiner is interpreting the distance between them to be a circumferential distance).  
Regarding claim 4, Vazquez teaches the motor vehicle latch of claim 3, wherein the distance is at least 1.5 times the penetration depth (annotated fig. 1).  
Regarding claim 5, Vazquez teaches the motor vehicle latch of claim 1, wherein the at least one interruption portion (annotated fig. 1) is formed at an edge of the inlet jaw facing a pawl bearing pin (annotated fig. 1)
Regarding claim 6, Vazquez teaches the motor vehicle latch of claim 1, wherein the flange is U-shaped in cross-section (annotated fig. 1).  
Regarding claim 7, Vazquez teaches the motor vehicle latch of claim 1, wherein the flange surrounds the inlet jaw in a U-shape (annotated fig. 1).  
Regarding claim 8, Vazquez teaches the motor vehicle latch of claim 1, wherein the flange has an extension (annotated fig. 1) in a direction of an edge of the latch plate.  
Regarding claim 9, Vazquez teaches the motor vehicle latch of claim 1, wherein the latch plate is largely planar (fig. 4).  
Regarding claim 10, Vazquez teaches the motor vehicle latch of claim 1, wherein the at least one interruption portion is formed as a notch (annotated fig. 1). 
Regarding claim 12, Vazquez teaches the motor vehicle latch of claim 2, wherein the flange is U-shaped in cross section (annotated fig. 1).  
Regarding claim 14, Vazquez teaches the motor vehicle latch of claim 2, wherein the flange has an extension (annotated fig. 1) in a direction of an edge of the latch plate.  
Regarding claim 15, Vazquez teaches the motor vehicle latch of claim 3, wherein the flange is U-shaped in cross section (annotated fig. 1).  
Regarding claim 16, Vazquez teaches the motor vehicle latch of claim 3, wherein the flange surrounds the inlet jaw in a U-shape (annotated fig. 1).  
Regarding claim 17, Vazquez teaches the motor vehicle latch of claim 6, wherein the flange has an extension (annotated fig. 1) in a direction of an edge of the latch plate.  
Regarding claim 18, Vazquez teaches the motor vehicle latch of claim 7, wherein the flange has an extension (annotated fig. 1) in a direction of an edge of the latch plate.  
Regarding claim 19, Vazquez teaches the motor vehicle latch of claim 1, wherein the at least one interruption portion is formed as a wedge-shaped incision (annotated fig. 1).  
Regarding claim 20, Vazquez teaches the motor vehicle latch of claim 1, further comprising a latch case (34) connected to the latch plate (20).  
Regarding claim 21, Vazquez teaches a method of forming a motor vehicle latch, the method comprising: punching a latch plate (20) from a sheet steel material; deep drawing the latch plate, wherein a locking mechanism is mounted on the latch plate and includes a catch (11) and at least one pawl (12), the latch plate having an inlet jaw for a latch holder that enters therein and interacts with the locking mechanism, and a circumferential flange (annotated fig. 1) configured to reinforce the inlet jaw; and notching the latch plate to form at least one interruption portion on the flange (annotated fig. 1) which completely or partially reduces an installation height of the flange to compensate for deformations of the latch plate caused by tensile forces.  

    PNG
    media_image1.png
    331
    611
    media_image1.png
    Greyscale

Annotated Figure 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vazquez (US 20110031765 A1) in view of Townson (US 9222288 B2).
Regarding claim 11, Vazquez teaches the motor vehicle latch of claim 2, however fails to teach wherein the two interruption portions are formed at an edge of the inlet jaw facing a pawl bearing pin.  
Townson teaches a similar motor vehicle latch wherein two interruption portions (436) are formed at an edge of the inlet jaw (434) facing a pawl bearing pin (415).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675